PER CURIAM:
Appellants appeal the district court’s order dismissing their complaint alleging numerous causes of action arising from a state foreclosure proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dickson v. Cohn, No. 8:09-cv-00937-PJM, 2009 WL 4730986 (D.Md. Dec. 7, 2009); see also 4th Cir. R. 34(b) (stating that this court’s review is limited to the issues raised in the informal brief). We deny Appellants’ motions to strike and for sanctions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *285and argument would not aid the decisional process.

AFFIRMED.